\OOO`.`IO\\J\-I§L».)[\J»-\

OQ`~]O\U'l-PUJN'_‘O\OOQ\]G\'J\-[>»L»JN'-‘O

Case 4:18-cV-01044-HSG Document 72 Filed 10/08/18 Page 1 of 7

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexin on Dr.

Menlo Par , CA 94025

Telephone: (650) 400-0043

Attomeys for Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DORIS A. KAELIN, as trustee for the estate ) Case Number: 4:18-cv-01044-HSG-JCS

ofTEcHsHoP, INC., )
) TECHsHoP’s oPPosITIoN To
Plaintiff, ) RAsURE’s MoTIoN To MoDIFY
) sCHEDULING oRDER
VS.
DAN RASURE, et al.

Defendants.

\./\./\./\_/V

 

 

 

Plaintiff Doris Kaelin, as trustee for the estate of TechShop, Inc. (hereinafter
“TechShop”) respectfully files this opposition to Defendants’ motion to modify the Scheduling
Order by three months (essentially restarting this case). Defendants’ motion is founded on the
consequences of Defendants’ discovery misconduct and lack of diligence. Modifying the
Scheduling Order now would merely ensure that Plaintiff (rather than Defendants) suffers the
consequences of Defendants’ misconduct, prolong the potential period of misconduct, and
reward the campaign of false statements, delay, evasion, and harassment Defendants’ have
engaged in. No good cause exists for Defendants’ request which should be denied.

FACTUAL BACKGROUND

On February 16, 2018, the Complaint was filed in this case. On June 20, 2018, this Court

issued a Scheduling Order providing, inter alia, for 135 days of fact discovery. On June 26,

Plaintiff served its First Requests for Production seeking basic documents relevant to this case.

Page 1 of 8

 

\OO¢\IO\UIJ>LAN»-n

N[\)|\)[\)[\)NN[\JNl-bv-r->-Io-I>_¢)_l>-\l-¢)-¢
OO\IC\§AJ>L»)N'_‘C\COQ\]O\L/\-PWN'_‘Q

 

 

Case 4:18-cV-01044-HSG Document 72 Filed 10/08/18 Page 2 of 7

On July 26, 2018, Defendants flled a “cross-claim” against TechShop, J ames Newton, and Dan
Woods alleging, inter alia, fraud but doing so only vaguely in violation of FED.R.C|V.P. 9(b).
TechShop filed a motion to dismiss on August 16 and a hearing is set for November 8. The
deadline to amend the pleadings passed on August 20, 2018. Mssrs Newton and Woods are not
parties to this case and, despite the passage of approximately 2 and half months, Defendants have
not served Mssrs Newton or Woods or even sought a summons to do so. In addition, Defendants
have taken no discovery of any kind (requests for production, interrogatories, depositions, or
subpoenas) related to the alleged fraud claims or “affirmative defenses.”

In the interest of brevity, Plaintiff will not repeat the facts of Defendants’ discovery

misconduct here. Plaintiff refers the Court to Dkt. #53, 62, and 69 for that material.

LEGAL BACKGROUND
Pursuant to Fed.R.Civ.P. 16(b)(4), a motion to modify the schedule may only be granted
on a showing of good cause and with the court’s consent “Good cause” for the purposes of Rule
l6(b) “primarily considers the diligence of the party seeking the amendment.” See, e.g., Johnson
v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). As stated in Johnson:

The district court may modify the pretrial schedule if it cannot be reasonably met
despite the diligence of the party seeking the extension. Moreover, carelessness is
not compatible with a finding of diligence and offers no reason for a grant of relief.
Although the existence or degree of prejudice to the party opposing the
modification might supply additional reasons to deny a motion, the focus of the
inquiry is upon the moving party’s reasons for seeking modification If that party
was not diligent, the inquiry should end.

Id. (internal quotations and citations omitted). Of course, whether or not to modify the
Scheduling Order is a matter committed to the sound discretion of the Court. Id. at 607.
DISCUSSION
Defendants’ request to modify the Scheduling Order by three months should be denied as
no good cause exists for the request. Before turning to Defendants’ other claims, respectfully,
Plaintiff disputes Defendants’ claim that “the factor driving” Plaintiff’s discovery motions “is the

need for additional time for fact discovery.” Mot. at 1. Instead, “the factor driving” Plaintiff’s

Page 2 of 8

 

\OOO\]O\Ul-DW[\J»-a

NNN[\)NN[\)NN)-»-lv-)-¢»-‘»-»-»-»-,_-
OO\)O'\Ud-PWN'-‘O\DOO\]O\U\LWN'-‘O

 

 

Case 4:18-cV-01044-HSG Document 72 Filed 10/08/18 Page 3 of 7

discovery motions is Defendants’ discovery misconduct and violation of the Court’s Orders.
Regardless of how much or how little time remains in discovery, Defendants have engaged in
discovery misconduct, are in contempt of the Court’s Orders, and Plaintiff would be seeking
appropriate relief. That said, Defendants’ have not met their burden to show good cause to
modify the Scheduling Order.

“Cross-Complaint”

As Plaintiff understands it, the “cross complaint’s” allegations of fraud are founded on
events/activities that occurred prior to the filing of the Complaint and entry of the Scheduling
Order and that were known to the Defendants before both those events. Thus, Defendants’ claim
that they could not have anticipated a “cross claim” alleging fraud and motion practice related
thereto (Mot. at l) is not supported.

Further, nothing has prevented the Defendants proceeding with their “cross claims”,
except their own lack of diligence First, Defendants waited more than 5 months from the filing
of the Complaint to even assert the “cross claims.” Second, nothing prevented Defendants from
taking discovery on their “cross-claims.” Obviously, the fact that a motion to dismiss is on file
does not prevent a party from taking discovery while that motion is decided. Third, nothing
prevented Defendants from obtaining a simmons and serving Mssrs. Newton and Woods.
Fourth, Defendants could have avoided the motion to dismiss by serving a pleading complying
with the Rules. Fifth, Defendants could have cured their defective pleading by supplying basic
facts instead of standing on papers that plainly do not comply with the Rules. Defendants did
none of the above In short, Defendants simply have not demonstrated diligence

Defendant’s assertion that, if the motion to dismiss is granted, the Court will allow the
Defendants an opportunity to amend (Mot. at 2) simply does not track the law. Where, as here,
the deadline to amend the pleadings has already passed and modification of the Scheduling Order

would be required, a party seeking to amend the pleadings must first satisfy FED.R.CIV.P.

Page 3 of 8

 

\OOO\IO\Lh-Pb-¥N»-¢

NNNNNN[\)N[\)»-‘>-»-»-\»-‘»--»-a»-\»-»-
OO\]O\LA-F~WN'-‘O\OOO\]O\LIILWN’_‘O

 

 

Case 4:18-cV-01044-HSG Document 72 Filed 10/08/18 Page 4 of 7

16(b)(4)’s requirement of “good cause” (including the diligence showing) before analysis under
FED.R.CIV.P. 15 begins. See Johnson, 975 F.2d at 607-8. This, Defendants cannot do.l

Al|eged Volume of Discovery

As noted above and in other papers, on June 26, 2018, Plaintiff served Requests for
Production seeking basic documents. After a series of evasions and delays, on August 22, 2018,
Defendants’ counsel represented that the document production would begin on August 24 and be
completed by September 4, 2018. See Exhibit A. No documents were produced prior to
September 4 and only a fraction of the responsive documents were produced on September 4"‘
itself.

After Plaintiff filed a motion to compel, etc., the Court ordered an in-person meet and
confer at the courthouse on September 13 and ordered responsive documents (including a
privilege log and financial projections) produced no later than September 21, 2018. No
documents were produced between September 5 and September 21. On September 21, at
midnight, Defendants counsel filed a motion seeking an extension to complete the production
until September 25, 2018. Defendants did not comply with the Court’s Order. It was not until
September 28, minutes before yet another meet and confer leading to a Joint Discovery Letter,
that Defendants produced financial projections On that same date, Defendants admitted that
discovery had largely been limited to Mr. Rasure personally and had not even begun from at
least six individuals with responsive information. On Monday, October l, Defendants produced
the “privilege log” attached as Exhibit B contending that that complied with their discovery

obligations2

 

' Even if the Defendants’ Were able show “good cause” to amend the Scheduling Order, the
Court Would have to determine whether such amendment would prejudice Plaintiff or is sought
in bad faith, is futile, or would cause undue delay. See Johnson, 975 F.2d at 607.

2 In Fia'elity Natz'onal Tz`tle lnsurance Co. v. Castle, et al., 2014 WL 3945590 (August 11, 2014)
(Rogers, J.), Judge Rogers specifically instructed Defendants’ counsel on the requirements of a
proper privilege log. Further, this matter was raised at the hearing held on September 13 and the
Court instructed Defendants to provide a log complying with the Rules.

Page 4 of 8

 

\OOO-]O\U\-LL»JN*-‘

NN[\)|\)\\)N|\)|\)|\)r-»-\r-i_~¢-»-‘»-)-»-¢»-¢
OO\IO\U'l-I>L»JN’-‘O\DO¢\IO\Lh-PWN'-‘O

 

 

Case 4:18-cV-01044-HSG Document 72 Filed 10/08/18 Page 5 of 7

From June 26 through the filing of this paper on October 8 is 104 days. Whatever the
volume of materials, Defendants have not shown that they Were diligent in producing them or
seeking a protective order, etc. during that time period. Instead, Defendants simply did not
produce and are in violation of the Court’s Orders. Likewise, Defendants raise the prospect of
depositions. Mot. at 3-4. Again, Defendants have not shown why they have not conducted those
depositions before now, what prevents them from doing so going forward, etc. Defendants have
not shown that they were diligent with respect to discovery,

Medical Emergencies

While Plaintiff wishes no one ill and is Sympathetic and understanding of medical
challenges, that does not demonstrate good cause here First, Defendants themselves represent
that, because of the medical issues, Mr. Rasure “Was essentially unavailable for 3 weeks.” Mot.
at 4. Taking that at face value and further assuming that it was impossible for Defendants to
respond to any discovery during this period, that still does not explain, inter alia:

1) the more than 80 other days of discovery misconduct through the

filing of this paper on October 8;
2) why Defendants represented to Plaintiff that production
would be completed by September 4; or
3) why Defendants represented to the Court that production
would be largely complete by September 25.
Of course, the assumption that Mr. Rasure’s absence precluded gathering materials from others
(e.g. , Paul Chambers, Joe Murphy, Jeremiah Johnson, Jerry Gable, and John Hunt) is not
reasonable Defendants have not shown that they were diligent in gathering materials from those
people Further, Plaintiff notes that, despite the medical issues, Mr. Rasure’s business continued
without interruption. Indeed, during this period of misconduct, Mr. Rasure announced the
opening of another location. See Exhibit C.
Moreover, Defendants counsel’s claim of the unavailability of her client has echoes of the

last time she was sanctioned for discovery misconduct In Fz'delz'ty National Title Insurance Co.

Page 5 of 8

 

\OOO\`|O\Ul-l>~b~>f\)»-

N[\J\\.)[\.)NI\JN[\)[\)i-»)-\o-l»-l»-)-~>-c-Iv-Iv-
OG\IC\U'l-I>L)JN’_‘C>\DO°\]O\LALDJN*_‘O

 

 

Case 4:18-cV-01044-HSG Document 72 Filed 10/08/18 Page 6 of 7

v. Castle, et al., 2014 WL 3945590 (August ll, 2014) (Rogers, J.), Ms. Draper contended that
her client had left the country and was difficult to contact. See Exhibit D. Nevertheless, Judge
Rogers found that Ms. Draper had played an “active role” in “harnpering discovery” and
sanctioned her as a result.

Defendants have not shown that they were diligent and/or how the medical challenges
establish good cause to modify the Scheduling Order.

Prejudice to Plaintiff

As noted above, if the Court finds that Defendants were not diligent, its inquiry should
end and the motion denied. See Johnson, 975 F.2d at 609. If the Court chooses to go beyond
that analysis, it is clear that Plaintiff would be prejudiced by altering the Schedule at this time

At least two different forms of prejudice immediately come to mind: l) litigation
prejudice; and 2) economic prejudice

As detailed in other papers, the entire conduct of this case has revolved around
Defendants’ discovery misconduct Plaintiff has been forced to make a series of decisions based
on that misconduct (e.g., whether to try and amend the pleadings, What (if` any) additional
discovery to attempt, what motions to file, what relief to seek, etc.). Rather than the discovery
period ordered by this Court, Defendants have unilaterally dictated the discovery period to
Plaintiff through sheer defiance Now that that choice may have consequences for Defendants,
Plaintiffs seek to change the Scheduling Order to gain further advantage Clearly, that would
prejudice Plaintiff.

Economically, of course, every day of continued motion practice, meet and confers, and
hearings results in increased expense to Plaintiff. Having just suffered more than 3 months of
discovery misconduct, with the attendant expense, extending the period where this conduct is
likely to continue would only compound the prejudice to Plaintiff.

CONCLUSION

Defendants’ motion should be denied.

Page 6 of 8

 

\OOQ\IO\UILWN»-l

N[\)NNNNNNN)-»-»-l»-)-»_o»-o»-o»_a»_¢
OQ\]O\M-§~WN'-‘O\OOQ\]O\LA-$>L)JN'-‘O

 

 

Case 4:18-cV-01044-HSG Document 72 Filed 10/08/18 Page 7 of 7

Dated: October 8, 2018 Respectfully s bmitted,

  

 

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attomeys for Plaintiff

Page 7 of 8

 

